DISSENTING OPINION
Martin, J.
I cannot agree with the majority opinion.
The facts found by the trial court, under its special finding of facts, were that the work of the appellees during the period of time they worked for the defendant was composed of repair work for large interstate freight carriers and that during the time the appellees worked for the defendant they each spent from one-third of their time each week to one-half of their time each week doing repair work on trailers bearing Interstate Commerce plates and belonging to interstate freight carriers.
The evidence clearly supports the facts found by the trial court in that they performed services in repairing trailers for the interstate carriers named and that these carriers were their main customers. I am of the opinion that these appellees (employees) were engaged in interstate commerce within the meaning of Section 7 of the *470Fair Labor Standards Act of 1938, 29 U. S. C. A,, §201 et seq. They were well within the requirement that they be “actually in or so closely related to the movement of the commerce as to be a part of it.” McLeod v. Threlkeld (1943), 319 U. S. 491, 497, 87 L. Ed. 1538, 1543, 63 S. Ct. 1248, 1251. Boutell v. Walling (1946), 327 U. S. 463, 90 L. Ed. 786, 66 S. Ct. 631.
It is immaterial whether the employee is hired by the one engaged in the interstate business since it is the' activities of the employee and not of the employer which are decisive. It is the work of the employee which is decisive. McLeod v. Threlkeld, supra; Walling v. Jacksonville Paper Co. (1943), 317 U. S. 564, ante, 87 L. Ed. 460, 63 S. Ct. 332; Kirschbaum Co. v. Walling (1942), 316 U. S. 517, 524, 86 L. Ed. 1638, 1649, 62 S. Ct. 1116.
The test that activities so closely related to interstate transportation as to be in practice and legal relation a part, thereof are to be considered in that commerce, is applicable to employments “in commerce” under the Fair Labor Standards Act. McLeod v. Threlkeld, supra; Shanks v. Del., Lack. & W. R. Co. (1916), 239 U. S. 556, 558, 60 L. Ed. 436, 438, 36 S. Ct. 188, L. R. A. 1916C 797; Chicago & N. W. R. Co. v. Bolle (1931), 284 U. S. 74, 78, 76 L. Ed. 173, 176, 52 S. Ct. 59; Chicago & E. I. R. Co. v. Industrial Commission (1932), 284 U. S. 296, 76 L. Ed. 304, 52 S. Ct. 151, 77 A. L. R. 1367; New York, N. H. & H. R. Co. v. Bezue (1932), 284 U. S., 415, 419, 76 L. Ed. 370, 373, 52 S. Ct. 205.
I am of the opinion that the judgment of the lower court should be affirmed.
Note. — Reported in 102 N. E. 2d 217.